September 12, 2012 Via EDGAR United States Securities andExchange Commission Attn: Mr. Jim B. Rosenberg Senior Assistant Chief Accountant Division of Corporation Finance Washington, D.C.20549 Re: Flagstone Reinsurance Holdings, S.A. Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 13, 2012 File No. 001-33364 Dear Mr. Rosenberg, Per our exchange earlier today, this letter will serve to confirm that Flagstone was granted a ten business day extension to respond to the comment letter of August 29, 2012.We undertake to respond prior to that time with no further requests for extensions. Respectfully, /s/ William F. Fawcett William F. Fawcett General Counsel Flagstone Reinsurance Holdings, S.A.
